Dismissed and Opinion Filed August 14, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01022-CR

                           ZACHARY L. KNIGHTEN, Appellant
                                        V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                         Trial Court Cause No. W92-43796-H(E)

                            MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Brown
                                  Opinion by Justice Myers
       Zachary L. Knighten filed a notice of appeal from the trial court’s July 21, 2014 order

finding no controverted, previously unresolved issues requiring a hearing on appellant’s article

11.07 application for writ of habeas corpus. This Court has neither original nor appellate

jurisdiction over post-conviction habeas corpus proceedings under article 11.07. See TEX. CODE

CRIM. P. arts. 11.05 (by whom writ may be granted), 11.07, § 3(a) (to whom writ is returnable)

(West 2005 & Supp. 2013). We dismiss the appeal for want of jurisdiction.



                                                  /Lana Myers/
                                                  LANA MYERS
Do Not Publish                                    JUSTICE
TEX. R. APP. P. 47
141022F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ZACHARY L. KNIGHTEN, Appellant                     On Appeal from the Criminal District Court
                                                   No. 1, Dallas County, Texas
No. 05-14-01022-CR        V.                       Trial Court Cause No. W92-43796-H(E).
                                                   Opinion delivered by Justice Myers, Justices
                                                   Lang and Brown participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 14th day of August, 2014.




                                             –2–